DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed February 14, 2022 have been received and entered into the case.  Claim 17 is added; claims 1 – 2 and 5 – 17 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Rejections - 35 USC § 103
The previous rejection under 35 U.S.C. 103 as being unpatentable over Millan et al. (US 2013/0330308) is withdrawn due to applicant’s amendment and reply.
Specifically, while the prior art teaches compositions of spray dried Lactobacillus salivarius and yeast used as an animal feed or feed additive, the prior art does not teach the claimed and deposited strain of L. salivarius which exhibits the claimed and argued attributes including increased acid and bile resistance, higher enzyme activity and pathogenicity against other pathogens, greater flocculation and aggregation when inactivated, and growth in media containing 2 mM sodium glycodeoxycholate.


Election/Restrictions
Claims 1 – 2, 5 – 9 and 16 – 17 are allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on December 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 23, 2020 is withdrawn. Claims 10 - 15, directed to a method for preparing an inactivated Lactobacillus salivarius, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1 – 2 and 5 – 17 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699